Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

                             [Emergency Processing Requested]


Civil Action No. ___________________________

GODFREY JOHNSON, P.C., a Colorado
Corporation, on behalf of itself and all
similarly situated businesses within the
jurisdiction of the Court

       Plaintiff,

v.

JOVITA CARRANZA, in her official
capacity as Administrator of the United
States Small Business Administration

       Defendant.


EMERGENCY EX PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER PURSUANT TO FED.
                              R. CIV. P. 65(B)(1)


       Plaintiff Godfrey Johnson, P.C., on behalf of itself and all similarly situated businesses

within the jurisdiction of the Court, hereby bring this Emergency Ex Parte Motion for a Temporary

Restraining Order Pursuant to Fed. R. Civ. P. 65(B)(1) and this Court’s D.C.COLO.LCivR 65.1,

and thereafter a Preliminary Injunction under Fed R. Civ. P. 65(a) once notice has been provided

to the Defendant.

       Upon conferral with the Clerk of the Court, Plaintiff was told that it could not file this

Motion without first filing a Complaint. Due to the extreme time constraints associated with this
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 2 of 28




Motion, Plaintiff respectfully requests that the Court accept this Motion as its Complaint at this

stage of proceedings. 1


                                          I. INTRODUCTION
         The People of the United States of America face perhaps the greatest immediate threat to

their lives since the founding of the Republic. Severe Acute Respiratory Syndrome Coronavirus 2

(“SARS-CoV-2” or the “Virus”) and the Coronavirus Disease 2019 (“COVID-19”) that the Virus

causes is rampaging through the Nation wreaking havoc, instilling fear, and causing desperation

throughout the populace. 2

         In response to the crisis, the President declared “the ongoing COVID-19 pandemic of

sufficient severity and magnitude to warrant an emergency declaration for all states, territories,

and the District of Columbia” on 13 March 2020. See Small Business Administration (“SBA”)

Interim Final Rule RIN 3245-AH34 (Federal Register Docket No. SBA-2020-0015), (hereafter the

“Final Rule” and attached hereto as Exhibit A). “[O]n March 27, 2020, the President signed the

Coronavirus Aid, Relief, and Economic Security Act,” (the “CARES Act” or the “Act”), 3 H.R.

748 “(P.L. 116-136) to provide emergency assistance and health care response for individuals,

families, and businesses affected by the coronavirus pandemic.” Id. at 3. “The CARES Act was

enacted to provide immediate assistance to individuals, families, and businesses affected by the

COVID-19 emergency. Id.




1
    Due to the fact that this Motion had to be prepared overnight on essentially no notice and without the opportunity
    for supervisory review, and the significant importance of the substantive issues set forth herein, the undersigned
    requests that the Court extend leniency to any inadvertent non-compliances with its rules.
2
    Rather than waste the time of ourselves and the Court trying to cite every single background fact set forth herein,
    we ask the Court to take judicial notice of those facts related to the COVID-19 crisis commonly known in the
    Court’s jurisdiction as set forth herein.
3
    The complete enrolled Act is attached hereto as Exhibit B for the Court’s convenience.

                                                               2
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 3 of 28




       Among the provisions contained in the CARES Act are provisions authorizing the SBA to

temporarily guarantee loans under a new loan program titled the “Paycheck Protection Program,”

or “PPP.” Id. at 4. “Loans guaranteed under the Paycheck Protection Program (PPP) will be 100

percent guaranteed by SBA, and the full principal amount of the loans may qualify for loan

forgiveness.” Id. The PPP application process officially opened at midnight on Friday 3 April

2020, though most (if not all) banks will only begin accepting applications sometime after business

opens on Friday morning.

       The amount of a PPP Loan is determined entirely by a borrower’s average “payroll costs”

from the prior year. Many businesses—including Plaintiff—engage independent contractors to

perform services critical to their operations. Indeed, the payroll of many businesses (including

several of Plaintiff’s clients) consists mostly—or even entirely—of payments to independent

contractors. Fortunately, the Act defines “payroll costs” to include “payments of any compensation

with respect to employees . . . and . . . the sum of payments of any compensation to . . . a[n] . . .

independent contractor. . ..” Act at 7. Accordingly, Plaintiff (and many other similarly situated

businesses, including many of Plaintiff’s clients) intended to submit its application for a PPP Loan

first thing in the morning on 3 April 2020 with a payroll cost figure that included payments to

employees and/or payments to independent contractors.

       However, at 5:59 PM Eastern Time on Thursday 2 April—six hours and one minute before

the PPP program officially opened at midnight—Defendant Administrator of the SBA issued the

Final Rule which categorically excludes payments to independent contractors from the definition

of “payroll costs,” in direct contravention of the plain language of the statute and the unmistakable

intent of Congress for the Act to support America’s small businesses through the COVID-19 crisis

by covering two months of their payroll costs without distinction between employee and



                                                     3
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 4 of 28




independent contractors. Instead, the Final Rule will result in immediate material financial harm

to Plaintiff and many of its clients, and on a wider basis will have an immediate and likely

catastrophic affect upon the ability of tens of thousands (or more) of America’s small businesses

to continue as going concerns due to their inability to operate without PPP Loan funds to pay for

the independent contractors that perform services critical to their operations over the next two

months.

         Where the Executive Branch does not faithfully carry out the Legislature’s commands, the

Judiciary must balance the scales. Thus, this Court should not permit the Administrator, an

unelected Executive Branch Officer, to promulgate a last minute regulation flatly contrary to the

language and intent of the Act and thwarting a critical component of the largest aid package in the

history of the planet, passed by the People’s democratically elected representatives in Congress

and signed by their democratically elected President to carry the American economy through the

worst health crisis in its history, on literally the eve of its implementation. The Final Rule’s

exclusion of independent contractors from the definition of “payroll costs” cannot be law.

         Therefore, Plaintiff respectfully moves the Court to consider this Motion under its

emergency procedures, grant the same, and issue a Temporary Restraining Order 4 (“TRO”)

enjoining the Administrator from enforcing the provisions in the Final Rule that exclude payments

to independent contractors from the definition of “payroll costs.” The fate of many of America’s

small businesses—and quite possible its entire economy—hangs in the balance.




4
    Pursuant to this Court’s Local Rules, a proposed TRO is appended hereto for the Court’s use as it sees fit.

                                                               4
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 5 of 28




                                        II. BACKGROUND
A. THE COVID-19 PANDEMIC POSES A CLEAR AND PRESENT DANGER TO THE LIVES AND
   LIVELIHOOD OF THE AMERICAN PEOPLE
      As of the filing of this Motion, the Virus has infected 245,573 5 people in the United

States—and has killed at least 4,513 of them, 6 more than the immediate number of deaths from

the September 11, 2001, terrorist attacks. The President’s ‘coronavirus task force” projected earlier

this week that even with the mitigation efforts now in place—100,000 to 240,000 Americans will

likely lose their lives to the Virus. 7 This is more than the total number of American’s killed in

combat during the Revolutionary War, the War of 1812, both Mexican-American Wars, the

Spanish-American War, World War I, the Korean War, the Vietnam War, the Gulf War, and the

War on Terror combined, and at the upper end of that range is approximately equal to the total

combat deaths in the American Civil War (on both sides combined) or World War II.

         But it is not just Americans’ lives that are at stake, but their economic livelihood as well.

The Virus has effected every single American in the workforce, with millions upon millions put

out of work completely; while “many small businesses nationwide are experiencing economic

hardship as a direct result of the Federal, State, and local public health measures that are being

taken to minimize the public’s exposure to the virus.” Final Rule at 2–3. As of this date, the vast

majority of the population is under virtual lockdown while a heroic cadre of their fellow Americans

from doctors and nurses frantically fighting to save lives in hospitals—to farmers, truckers, and




5
    “Coronavirus COVID-19 Global Cases by the Center for Systems Science and Engineering (CSSE) at Johns
    Hopkins University (JHU),” https://gisanddata.maps.arcgis.com/apps/opsdashboard/index.html#/bda7594740fd40
    299423467b48e9ecf6 (as of the update on April 3, 2019 at 5:12 AM Mountain Time).
6
    Centers for Disease Control and Prevention, “Coronavirus Disease 2019 (COVID-19): Cases & Latest Updates,”
    https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (as of the update on April 2, 2020 at
    2:00 PM Mountain Time).
7
    Rick Noack, Meryl Kornfield, Derek Hawkins, Teo Armus, Adam Taylor and Marisa Iati, THE WASHINGTON POST,
    “White House task force projects 100,000 to 240,000 deaths in U.S., even with mitigation efforts,”
    https://www.washingtonpost.com/world/2020/03/31/coronavirus-latest-news/ (Mar. 31, 2020).

                                                            5
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 6 of 28




store workers valiantly keeping food and medicine flowing to a populace effectively trapped in

their own homes.

B. THE UNITED STATES GOVERNMENT ISSUES TARDY AND CONFLICTING GUIDANCE FOR PPP
   LOANS
     So pressing was the need for American businesses to receive PPP loans that the Secretary

of the Treasury announced that applications for businesses could begin on Friday 3 April 2020—

only a week after the President signed the Act into law. Yet the Small Business Administration,

tasked with issuing regulations under the Act, failed to timely promulgate such rules. Instead, both

potential PPP borrowers and lenders were left without regulatory guidance and initially forced to

rely only on the text of the Act for assistance. Thus, many banks—fearful of being overrun by a

‘reverse Black Tuesday’ of desperate borrowers 8—began issuing loan guidance and applications

on their own out of sheer desperation and the need to have something in place before 3 April. 9

          On Tuesday 31 March 2020, the United States Treasury finally issued an “Information

Sheet” for future borrowers under the PPP program, attached hereto as Exhibit E. The “Borrower

Fact Sheet” announced a loan interest rate of 0.50%, id. at 3 and stated that “All loan terms will

be the same for everyone,” id. at 1 (emphasis in the original).

          Finally, the SBA promulgated the needed regulations to the public at 7:59 PM Mountain

Time (5:59 PM Eastern Time) 10 on Thursday 2 April 2020—less than six hours before PPP loans




8
     See, e.g., Ken Sweet and Ryan J. Foley, ABC News, “Bank expect deluge of desperate businesses seeking loans,”
     https://abcnews.go.com/Business/wireStory/bank-expect-deluge-desperate-businesses-seeking-loans-69952076
     (April 2, 2020).
9
     See, e.g., Ameris Bank webpage and application packet, https://www.amerisbank.com/Paycheck-Protection-
     Program, attached hereto as Exhibit D. Page 4 of the Exhibit is a calculator the bank included in the application to
     calculate “payroll costs,” which includes “”Self-Employment Income (and Sub contractors).” In other words, the
     bank prepared and promulgated the application based on the Act, which the Administrator has now contradicted
     at the last second (and, as discussed herein, in contravention of the plain wording of the Act itself).
10
     According to the metadata embedded within the PDF containing the Final Rule, as demonstrated by a screenshot
     of said metadata attached hereto as Exhibit C.

                                                                 6
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 7 of 28




became available to the public at midnight on 3 April 2020, and after the most borrowers and

lenders—and the SBA itself—had closed for the day.

          The Final Rule states that “[l]enders must comply with the applicable lender obligations

set forth in this interim final rule,” Final Rule at 5, and went into effect immediately affecting all

PPP loan applications. Id. at 1–2. The Final Rule also contradicts material portions of the earlier

guidance like the Borrower Fact Sheet—for example by doubling the interest rate to 1.0%. It also

categorically barred payments to all independent contractors from being considered either in the

amount of a PPP Loan, or forgiveness of that loan—flatly contrary to the plain language of the

Act.

          Chaos ensued. 11

          This Court should grant the Motion, issue the TRO, and bring order to at least some part

of this chaos by permitting borrowers and lenders to once again rely on the plain language of the

Act upon which so many borrowers and lenders—including Plaintiff—have been relying until last

night.


     III. JUSTIFICATION FOR EMERGENCY EX PARTE PROCEDURES
          Pursuant to Fed. R. Civ. P. 65(b), a temporary restraining order may be granted without

written or oral notice to the adverse party or his attorney only if: (1) it clearly appears from specific

facts shown by affidavit or by the verified complaint or by testimony that immediate and

irreparable injury, loss, or damage will result to the applicant before the adverse party or his

attorney can be heard in opposition, and (2) the applicant's attorney certifies to the court in writing




11
     See Stephanie Ruhle, Ben Popken and Michael Cappetta, ABC NEWS, “Banks warn of 'utter chaos' in new small
     business lending program,” https://www.nbcnews.com/business/business-news/banks-warn-utter-chaos-new-
     small-business-lending-program-n1175336 (April 2, 2020).

                                                           7
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 8 of 28




or on the record the efforts, if any, which have been made to give the notice and the reasons

supporting his claim that notice should not be required.

       Due to the late (and now early) hour and the corresponding inability of the undersigned to

receive the notarization necessary to an affidavit (further complicated by the COVID-19 crisis),

the undersigned requests that the Court accept the facts set forth herein as if they had been

submitted by affidavit. As an officer of this Court, the undersigned is bound by rule and law to a

duty of absolute candor towards this tribunal, and accordingly swears under penalty of such rule

and law as well as perjury under the laws of the State of Colorado and of the United States, and

under penalty of contempt under this Court’s inherent powers, that immediate and irreparable

injury, loss, or damage will result to Plaintiff before Defendant or her attorney can be heard in

opposition, and further certifies to the Court that notice should not be required due to the inability

to notify or serve Defendant before irreparable harm accrues to Plaintiff.

A. PLAINTIFF AND ALL SIMILARLY SITUATED BUSINESSES WILL SUFFER IRREPARABLE HARM
   IF THE COURT DOES NOT CONSIDER THE MOTION IMMEDIATELY
       1. Plaintiff (and many other businesses—including several of Plaintiff’s clients) rely
          on independent contractors to perform a significant part of its operations;
          consequently, excluding payments to independent contractors will cause it great
          financial harm.
       Due to the costs associated with employees (e.g. payroll taxes, unemployment), many small

businesses rely on independent contractors to perform work critical to their operations. For

example, Plaintiff engages independent contractors to manage its file systems on a near-daily basis

without which it cannot practice law. The inability to obtain PPP Loan funding to pay for these

critical services endangers its liquidity during the COVID-19 crisis—precisely the opposite of

what Congress intended in passing the Act. As another example, one of the Plaintiff’s clients

operates professional martial arts bouts televised around the country but is entirely reliant on

independent contractors for every aspect of its operations. Thus, it will be unable to obtain any


                                                      8
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 9 of 28




PPP Loan funding for its operations pursuant to the Final Rule because all of its non-owner payroll

consists of payments to independent contractors. Another client calculated a PPP Loan based on

the plain language of the Act and the application set forth by the relevant bank at $50,000 based

on payments to employees and independent contractors—but the Administrator’s rule will reduce

that amount to only $7,500—not nearly enough to keep it solvent. Accordingly, Plaintiff and many

of its clients (as well as small businesses throughout the country) will be greatly harmed if the

Final Rule bars them from including payments to independent contractors as part (or all) of their

“payroll costs.”

       2. Plaintiff (and other similarly situated businesses) will be irreparably harmed
          before the Court can consider the Motion under its regular procedures.
       The PPP Loans are “first-come, first-served.” Final Rule at 13. Thus, Plaintiff will lose its

place in the ‘line’ (risking funds running out) for the PPP Loans if it delays filing to seek an

injunction under this Court’s regular order, or files its loan application incorrectly (by including

independent contractors contrary to the Final Rule) and have its application rejected. Similarly,

because only one application and loan is permitted, Final Rule at 12–13, if Plaintiff files in

accordance with the Final Rule by excluding independent contractors, the relief sought from this

Court would be moot because Plaintiff could not file a new application to claim payments to

independent contractors even if this Court agrees and enjoins the offending provisions of the Final

Rule. Therefore, Plaintiff (and all similarly situated businesses) will suffer irreparable harm

regardless of what action it takes to mitigate such harm (delaying filing, filing in accordance with

the Act but in violation of the Final Rule, or filing in accordance with the Final Rule) absent

immediate intervention by this Court under its emergency procedures.




                                                     9
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 10 of 28




       3. Plaintiff (and other similarly situated businesses) cannot adequately mitigate this
          harm because the SBA issued the Final Rule at the eleventh hour, leaving it
          without adequate time to implement any reasonable mitigation measures.
       The PPP is not the only loan program created by the Act. The Act also significantly

expanded the Section 7(b) Economic Injury Disaster Loans (“EIDL”). EIDL loans are based

primarily on all income and expenses (including the cost of independent contractors). However,

the EIDL application has been open in its current form since Sunday 29 March, 2020. Accordingly,

hundreds of thousands of applications have been made—likely far more than there is funding

available to pay, and at the very least delaying application approval by weeks.. Thus, even if

Plaintiff (and all similarly situated businesses) were to make an immediate application for EIDL

loans, and even if those loans were granted, it could not adequately mitigate the harm caused by

the Final Rule because EIDL loans have much less favorable terms (e.g. no forgiveness, interest

rate of 3.75%—more than three times higher than the PPP Loans) than the PPP loans, and will

take—at best—weeks longer than the PPP Loans to issue.

       4. Plaintiff is unable to confer with Defendant before the irreparable harm occurs.
       As noted above, the SBA issued the Final Rule after the close of business on Thursday 2

April 2020. PPP Loans, as governed by the Act and the Final Rule, became available at midnight

on 3 April 2020 and Plaintiff is filing this Motion first thing Friday morning—before conferral is

possible. Consequently, it is impractical for the undersigned to confer with counsel for the SBA

prior to filing this Motion because counsel for the SBA will not be available until after Plaintiff

needs to submit its loan application or risk applying too late to receive funding before it runs out

or has its application excessively delayed.

B. FAILURE TO ACT WILL LIKELY SIGNIFICANTLY AND IRREPARABLY DAMAGE THE
   ECONOMY OF THE UNITED STATES
      Many attorneys are infamous for their inability to recognize when the courts have more

important things on their mind than the petty disputes of their officers. See, e.g. Art Ask Agency v.

                                                     10
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 11 of 28




Various Scheduled Parties, No. 20-CV-1666, 2020 WL 1427085, at *1 (N.D. Ill. Mar. 18, 2020)

(unpublished) (denying emergency relief to plaintiff during the COVID-19 pandemic in a case

involving “counterfeit unicorn drawings” because “The world is facing a real emergency. Plaintiff

is not.”). The undersigned doubts that this Court has any more patience for spurious claims of a

need for emergency relief than Judge Seeger did with the claimed emergency over counterfeit

unicorns. Counsel according does not make the statement contained in the heading immediately

above lightly.

       But it is impossible to deny that excluding a major (and for many the primary) payroll

expense of a broad swath of small businesses and accordingly denying them some or all of the

financial relief they have been expecting and relying upon will critically undermine the very

foundation of the Act—providing swift and broad financial assistance to America’s small

businesses. Indeed, those businesses that use primarily independent contractors (such as

construction and trades) and have been relying on the plain language of the Act to believe that

those costs would be eligible under a PPP Loan will likely become insolvent long before they can

obtain alternative funding (if such is even available) or relief from this Court under its regular

order. The loss of so many small businesses, and the corresponding drain on the unemployment

systems of every State, will cause serious—and quite possibly catastrophic—damage to the

economy of the United States. The windows for the Court to act to prevent this economic carnage

is narrow indeed.

C. THIS COURT SHOULD ACCORDINGLY CONSIDER THE MOTION UNDER ITS EMERGENCY
   PROCEDURES
      Time is of the essence. Defendants last-minute changing of the rules of the game—in direct

contravention of the plain language of the Act and Congress’ express intent in passing it—will,

without swift intervention by this Court, likely cause an economic disaster for a large swath of


                                                   11
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 12 of 28




America’s small businesses. It is the duty of this Court to see that the Executive Branch faithfully

carries out Congress’ commands. Where, as here, a Principal Officer of the United States

undermines Congress’s legislative power by promulgating regulations flatly contrary to a statute

and the intent of Congress, the Court must intervene. Where, as here, substantial and irreparable

harm is likely to occur absent swift intervention, the Court should act expeditiously. Accordingly,

Plaintiff respectfully requests that the Court consider this Motion ex parte under its emergency

procedures.


                             IV. JURISDICTION & VENUE
A. THE COURT HAS SUBJECT MATTER JURISDICTION
     Defendant Jovita Carranza, in her capacity as the Administrator of the SBA, signed and

promulgated the Final Rule. Final Rule at 31. The Final Rule constitutes a final agency action

under the Administrative Procedure Act because it is, by its own terms, a final rule interpreting a

Federal statute (the Act) and is not subject to challenge except before this Court. See 5 U.S.C. §

551 (defining “rule” and “agency action”); § 704 (agency action “for which there is no other

adequate remedy in a court are subject to judicial review”). Accordingly, this Court has jurisdiction

to review the Final Rule and, accordingly, over this Motion because it arises under the laws of the

United States. See 28 U.S.C. § 1331.

B. THE COURT HAS PERSONAL JURISDICTION OVER THE DEFENDANT AND VENUE IS PROPER
   IN THE DISTRICT OF COLORADO
       Suits against government officers acting in their official capacities or under color of office

or legal authority, and against government agencies or the United States, may be brought, in the

judicial district in which the plaintiff resides (provided, as here, that no real property is involved).

28 U.S.C. § 1391(e).




                                                      12
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 13 of 28




        This action is brought against the Defendant only in her official capacity. Plaintiff is a

Colorado corporation. Accordingly, this Court has jurisdiction over the Defendant and venue is

proper in the District of Colorado.


                                        V. STANDING
        “A person suffering legal wrong because of agency action, or adversely affected or

aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial review

thereof.” 5 U.S.C. § 702.

A. PLAINTIFF HAS STANDING BECAUSE IT IS ADVERSELY AFFECTED BY THE FINAL RULE
      Plaintiff is directly adversely affected by the Final Rule promulgated by the Administrator

because it prevents Plaintiff from obtaining a financial benefit to which Plaintiff is entitled by

statute (the Act).

B. PLAINTIFF ALSO HAS THIRD-PARTY STANDING
      Under the highly unusual circumstances present here, this Court should also permit

Plaintiff to represent both its own clients, and all other adversely affected businesses within the

Court’s jurisdiction under the doctrine of third-party standing.

        1. Plaintiff has third-party standing to bring claims on behalf of its clients.
        Ordinarily, as a matter of jurisdiction, one may not claim standing in Federal Court to

vindicate the rights of some third party. However, there are recognized exceptions to the general

rule in cases where the party whose rights are being invoked is not in a position to assert those

right effectively because, at times, “it would be difficult if not impossible for the persons whose

rights are asserted to present their grievance before any court.” Barrows v. Jackson, 346 U.S. 249,

257 (1953).

        Plaintiff’s relevant small business clients have instructed it to file their applications for PPP

Loans at the first possible opportunity today, but the Administrator’s last-minute promulgation of

                                                       13
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 14 of 28




the Final Rule last night excluding payments to independent contractors from the definition of

“payroll costs” significantly alters, and in some cases entirely eliminates, their eligibility for PPP

Loans. Thus, unlike the political/social issues at issue in Barrows that limited access to the courts,

here there is a literal bar to Plaintiff’s clients bringing their own actions—their owners and/or

officers are currently all sleeping and cannot authorize Plaintiff to bring suit on their behalf before

this Motion must be filed in an attempt to avoid the damage from delay set forth above.

Accordingly, this Court should permit—at least at this early stage of proceedings and under its

emergency procedures—for Plaintiff to represent the interests of its affected clients.

        2. Plaintiff also has third-party standing to bring claims on behalf of all similarly
           situated businesses within the court’s jurisdiction
        The same premise applies (albeit with lesser force due to the lack of an agency relationship)

between Plaintiff and all similarly situated businesses within the jurisdiction of the Court. Most

PPP-eligible business owners, and their attorneys, are likely unaware of the Administrator’s Final

Rule that was not promulgated until well after the close of business. Moreover, many will likely

not become aware until they have already filed their PPP Loan applications because they already

completed the applications yesterday (based on the plain wording of the Act) for submission this

morning—and in an effort to get in the front of the ‘first come, first served’ line will file before

becoming aware of the Final Rule. Moreover, by the time these businesses could bring their own

claims before a court and receive relief, they will have suffered irreparable harm in their PPP

applications for the reasons set forth above. Accordingly, many similarly situated businesses

cannot, as a practical matter, bring their claims directly at this stage of proceedings—yet time is

of the essence to receive relief.

        Finally, this Motion calls for a straightforward interpretation of the Act and review of the

Final Rule—neither of which require any factual analysis of any of the individual circumstances


                                                      14
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 15 of 28




of the businesses affected by the Final Rule. Accordingly, this Court should—under these highly

unusual circumstances—permit Plaintiff to stand, at least at this stage of proceedings, for all

similarly situated businesses within the jurisdiction of this Court. 12


        VI. DISCUSSION OF LAW ON THE MERITS OF THE MOTION
A. THE ACT’S DEFINITION OF “PAYROLL COSTS” IS CLEAR; CONSEQUENTLY, IT IS NOT
   SUBJECT TO INTERPRETATION BY THE ADMINISTRATOR IN THE FIRST PLACE
      When a court reviews an agency's construction of a statute which it administers, the court

is confronted with two questions: whether Congress has directly spoken on precise question at

issue; or, if statute is silent or ambiguous with respect to specific issue, whether the agency's

answer is based on permissible construction of the statute. Chevron, U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837, 843 (1984). Conversely, [i]f the intent of Congress is clear, that is the

end of the matter; for the court, as well as the agency, must give effect to the unambiguously

expressed intent of Congress.” Id.

          The Act plainly and unambiguously states that payments to independent contractors are

included in the definition of “Payroll Costs”:

                    (viii) the term 'payroll costs—
                         (I) means—
                                  (aa) the sum of payments of any compensation with respect to
                                  employees that is a—
                                       (AA) salary, wage, commission, or similar compensation;
                                       (BB) payment of cash tip or equivalent
                                       (CC) payment for vacation, parental, family, medical, or sick
                                       leave;
                                       (DD) allowance for dismissal or separation;




12
     Alternatively, the Court may consider Rule 23 class action certification a more proper mechanism to achieve the
     same end; to wit, uniformity in the application of a vitally important statute (the Act) with very little time to correct
     the Administrator’s unreasonable interpretation of said Act.

                                                                  15
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 16 of 28




                                     (EE) payment required for the provisions of group health
                                     care benefits, including insurance premiums;
                                     (FF) payment of any retirement benefit; or
                                     (GG) payment of State or local tax assessed on the
                                     compensation of employees; and
                                (bb) the sum of payments of any compensation to or income
                                of a sole proprietor or independent contractor that is a wage,
                                commission, income, net earnings from self-employment, or
                                similar compensation and that is in an amount that is not more
                                than $100,000 in 1 year, as prorated for the covered period . . .

Act at 7 (emphasis added, internal quotation marks omitted).

          The plain language of the statute is clear and unambiguous. The term “payroll costs”

includes both wages a qualifying small business pays to employees, and compensation a qualifying

small business pays to sole proprietors or independent contractors. Consequently, “the intent of

Congress is clear,” and “that is the end of the matter.” Chevron, 467 U.S. at 843.

          Beyond the clarity of the Act on this point from even the most cursory reading, Plaintiff

draws the Court’s attention to Congress’ use of the word “and” between subparagraph (GG) and

paragraph (bb) which establishes that payments to employees and payments to independent

contractors are both part of “payroll costs” for the same business. 13 Thus, when read together with

the preceding paragraphs (omitting the subparagraphs that further define allowable payments to

employees, omitting ellipses, and generally cleaning up the citation to distill it to the essential

parts), the entire definition reads as follows:

                   The term payroll costs means (aa) the sum of payments of any compensation
                   with respect to employees and (bb) the sum of payments of any
                   compensation to a sole proprietor or independent contractor.




13
     As opposed to the word “or” which could, in a vacuum, have lent support to the Administrator’s interpretation in
     the Final Rule that (aa) and (bb) are meant to be read as separate provisions.

                                                              16
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 17 of 28




The statute is clear—payroll costs includes payments by a business to its employees and to its

independent contractors.

       Accordingly, the term “payroll costs” is not subject to interpretation by the Administrator

or deference by this Court because there is nothing ambiguous to interpret. This Court should

enjoin enforcement of the Final Rule’s interpretation of the term on this ground alone.

       1. The Administrator’s interpretation of “payroll costs” in the Final Rule is contrary
          to the plain language of the Act.
       The Final Rule states:

               Do independent contractors count as employees for purposes of PPP loan
               calculations?
               No, independent contractors have the ability to apply for a PPP loan on their
               own so they do not count for purposes of a borrower’s PPP loan calculation.

Final Rule at 11. It continues:

               Do independent contractors count as employees for purposes of PPP loan
               forgiveness?
               No, independent contractors have the ability to apply for a PPP loan on their
               own so they do not count for purposes of a borrower’s PPP loan forgiveness.

Id. at 15. Thus, an otherwise qualifying small business may not claim payroll costs for any

payments to independent contractors.

       Even if the term “payroll costs” was subject to interpretation, the Administrator’s exclusion

of payments to independent contractors flatly contradicts the plain wording of the Act which, as

discussed above, includes payments to employees “and” payments to independent contractors.

       Moreover, the Final Rule asks “Do independent contractors count as employees . . . ?” but

then effectively answers a different question: ‘do independent contractors count in the borrower’s

PPP loan calculation (and forgiveness calculation) at all?’. The plain language of the Act

establishes that independent contractors do not count as “employees,” but are still included in the

“loan calculation” as part of “payroll costs” because that Act defines payroll costs to include both


                                                    17
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 18 of 28




employees and independent contractors. In other words, the Administrator answered a different

question than she asked in both sections cited above, which results in an outcome (payments to

dependent contractors are not included in “payroll costs”) that is plainly contrary to the

unambiguous language of the Act.

B. THE ADMINISTRATOR’S INTERPRETATION OF “PAYROLL COSTS” IS UNREASONABLE
     Federal administrative agencies are required to engage in “reasoned decisionmaking.”

Allentown Mack Sales & Service, Inc. v. NLRB, 522 U.S. 359, 374 (1998) (internal quotation marks

omitted). “Not only must an agency's decreed result be within the scope of its lawful authority, but

the process by which it reaches that result must be logical and rational.” Id. It follows that agency

action is lawful only if it rests “on a consideration of the relevant factors.” Motor Vehicle Mfrs.

Assn. of United States, Inc. v. State Farm Mut. Automobile Ins. Co., 463 U.S. 29, 43 (1983)

(internal quotation marks omitted). See also Michigan v. E.P.A., 135 S. Ct. 2699 (2015) (striking

down EPA regulation where the regulation was not a reasonable interpretation of the governing

statute).

        1.  The Administrator’s interpretation of “payroll costs” is inconsistent with the
           plain language of other parts of the same section of the Act.
        An agency's construction of a silent or ambiguous statute is entitled to deference only if it

is not in conflict with the plain language of the statute. Nat'l R.R. Passenger Corp. v. Bos. & Maine

Corp., 503 U.S. 407, 417–18 (1992). Thus, even if the Act was silent or ambiguous on whether

payments to independent contractors are included in the definition of “payroll costs,” the Final

Rule must not conflict with the plain language of the Act. Moreover, an agency’s interpretation of

one part of a statute must not render another part inapplicable or grant itself discretion where a

statute explicitly limits it. Whitman v. Am. Trucking Associations, 531 U.S. 457, 484 (2001).

        The Act states:



                                                     18
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 19 of 28




                CONSIDERATIONS.—In evaluating the eligibility of a borrower for a
               covered loan with the terms described in this paragraph, a lender shall
               consider whether the borrower—
                   (aa) was in operation on February 15, 2020 and
                   (bb)
                       (AA) had employees for whom the borrower paid salaries and
                       payroll taxes; or
                       (BB) paid independent contractors, as reported on a Form 1099--
                       MISC.

 Act at 10 (emphasis added, internal quotation marks omitted). This paragraph thus establishes that

the only considerations for eligibility of a business for a PPP Loan is 1) that the business was in

operation on 15 February 2020); and, 2) that the business paid employees or paid independent

contractors.

       But this paragraph would make no sense under the Administrator’s interpretation because

the Final Rule excludes independent contractors from the definition of “payroll costs,” which is

the only factor for the amount of the loan. Thus, if payments to independent contractors do not

count as “payroll costs” for the paying borrower, but only the receipt of those payments by the

independent contractor borrower (for purposes of the independent contractor’s own eligibility for

a PPP Loan), then the fact that a borrower “paid independent contractors” would never be relevant

to whether that business gets any loan proceeds. Consider that a business that paid no employees

but only paid independent contractors would qualify under (BB) but the amount of its “payroll

costs” (and, therefore, its PPP Loan) would be zero. This conclusion is reinforced by Congress’

use of the word “or” between the two subparagraphs. That “or’ plainly establishes that a business

in operation on 15 February 2020 qualifies for a PPP Loan if it paid employees or paid independent

contractors (or paid both). But consider that a business that paid employees and paid independent

contractors qualify under (AA), and (BB) would then be superfluous. In other words, the

Administrator’s interpretation of “payroll costs’ renders (BB) “utterly nugatory.” Whitman, 531

                                                    19
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 20 of 28




U.S. at 484. This logically proves that the Administrator’s interpretation conflicts with the plain

language of the Act. To give effect to Subparagraph (BB), “payroll costs” must included payments

to independent contractors. This Court should accordingly enjoin enforcement of the Final Rule’s

exclusion of payments to independent contractors from the definition of “payroll costs” to

eliminate the conflict created by the Administrator’s interpretation.

       2. The Administrator’s interpretation inexorably leads to absurd results.
       “In the process of considering a regulation in relation to specific factual situations, a court

may conclude the regulation is inconsistent with the statutory language or is an unreasonable

implementation of it. In those instances, the regulation will not control.” United States v. Haggar

Apparel Co., 526 U.S. 380, 392 (1999).

       Under the Administrator’s interpretation, an independent contractor qualifies for a PPP

Loan based on the payments that independent contractor received over the previous twelve months.

Simultaneously, the business that paid that independent contractor does not qualify for any PPP

Loan proceeds (or forgiveness) for making those payments. This results in the following scenarios:

           •   Scenario 1: A particular business (Business A) cannot operate without the services
               of an independent contractor (Contractor W) but receives no PPP Loan proceeds to
               pay for those services due to the Final Rule. Business A cannot afford to hire
               Contractor W without the loan proceeds. Business A also cannot afford to hire an
               employee to perform the work performed because the business’s “payroll costs” for
               the prior year did not include an extra employee performing the work, but only an
               independent contractor—which under the Administrator’s interpretation does not
               count. Business A thus becomes insolvent and closes. Simultaneously, Contractor
               W is able to count the payments from Business A that it received over the prior
               year, but is under no obligation pursuant to the Act or the Final Rule to actually
               perform any work for Business A in exchange for those funds. Thus, while Business
               A goes under due to the lack of PPP Loan funds to pay for the work performed by
               Contractor A, Contractor W receives the same funds through a PPP Loan as
               Business A would have received, but without needing to perform any work for
               Business A or anyone else. This is an absurd result.



                                                     20
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 21 of 28




           •   Scenario 2: same facts as above but Business B can afford to pay Contractor X for
               its services. However, because Contractor X receives the same amount of money
               through a PPP Loan without the need to perform any work, it declines to perform
               the work for Business B and simply uses the PPP Loan proceeds to meet its revenue
               needs. This is an absurd result.
           •   Scenario 3: same facts as above, but Contractor Y agrees to perform the work for
               Business C. There is no provision in the Act or the Final Rule to offset the PPP
               Loan proceeds that Contractor Y receives against the payments it receives for doing
               the work for Business C. Thus, Contractor Y doubles its revenue over the two-
               month loan period—it gets 100% of the two-month average from the PPP Loan,
               and gets the same amount from Business C for performing the work at the contract
               rate. Thus, where a business is able to pay for an independent contractor even
               without the PPP Loan funds, and the independent contractor receives a PPP Loan
               (based on its prior work) but it is still willing to do the work for the contract rate,
               the Administrator’s interpretation of “payroll costs” leads to the independent
               contractor doubling its money at the expense of the business that hired it. This is an
               absurd result.
           •   Scenario 4: Business D paid both employees and paid Contractor Z. Under the Final
               Rule, Business D receives a PPP Loan for the payments to its employees but for the
               amount it paid to Contractor Z. Business D cannot use its PPP Loan funds to pay
               Contractor Z for its services because it may only use the funds to pay payroll costs,
               rent, utilities, and interest on business mortgages—and the Administrator’s
               interpretation of “payroll costs’ excludes payments to independent contractors.
               Thus, even though Contractor Z provides critical personal services to Business D,
               Business D cannot use PPP Loan funds to pay for those services. This is an absurd
               result.
The absurd results of the scenarios above establish that the Administrator’s interpretation of

“payroll costs” is not reasonable.

       If instead the plain wording of the Act were applied, each of the businesses in these

examples would qualify for a PPP Loan and would have to spend those funds on “payroll costs,”

including paying any needed independent contractors for their services. An independent contractor

that is made whole by such payments would probably not qualify for a PPP Loan in the first place

(because it has not been negatively effected by the Virus under the terms of the Act). Thus, the

business is able to pay its payroll (including its independent contractors) with PPP Loan funds

                                                     21
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 22 of 28




precisely as Congress intended and the Act directs, without the independent contractor doubling

up or the business missing out. Thus, the Administrator’s interpretation is unreasonable because it

leads to absurd results.

          3. The Administrator’s interpretation is contrary to the express intent of Congress.
          The Court should take judicial notice of the unanimous passage of the Act in the Senate

and passage in the House by a vote of 419 to 6. This establishes that the objectives of the Act—

the swift provision of Aid to America’s small businesses—is the top priority of Congress.

          Moreover, the stated reason for the Administrator’s exclusion of payments to independent

contractors is to avoid a scenario in which both the business and the independent contractor receive

payment for the same expenditure. In other words, where the business claims the payment to the

independent contractor as “payroll costs,” and the independent contractor claims the payment from

the business as “payroll costs” too. In a vacuum, this might appear to be a reasonable tack for the

Administrator to take. However, as set forth above, it results in significant problems because the

business receives no PPP Loan funding with which to pay for the needed work by the independent

contractor, yet the independent contractor receives PPP Loan funds without having to do any work

for it.

          Moreover, Congress clearly established during debate on the Act that if given a choice

between duplicating aid under the Act and ensuring speedy delivery of aid to everyone who needed

it—Congress would choose the former and accept duplication for broader coverage. For example,

the unemployment portion of the Act provides for a flat $600 per week in Federal unemployment

on top of whatever an individual receives in state unemployment. This may result in a person

receiving more from unemployment than that person received while employed. The undersigned’s

brother, a resident of the State of Washington, learned earlier this week that he would receive more

in unemployment than he made at his primary job from which he has been temporarily furloughed

                                                    22
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 23 of 28




due to lack of work. In other words, the Federal aid duplicated a portion of the state aid. In an

effort to close this loophole, Senator Sassee offered S.Amdt. 1577, 14 which would close the

loophole, 15 but which could result in an individual receiving less per week than they had been

previously making before losing their job because the amendment capped total unemployment

(state Federal) per week at 100% of the individuals average wages, not what they had actually

made just before losing their job. The Senate voted down the Amendment, 16 thereby establishing

that under the Act Congress preferred duplicating aid over not fully aiding anyone. Therefore, the

Administrator’s interpretation of “payroll costs” is unreasonable because it would result in the

opposite outcome—denying aid to many businesses in the name of avoiding duplicate aid to a few

independent contractors.

C. THE COURT SHOULD THEREFORE ENJOIN ENFORCEMENT OF THE ADMINISTRATOR’S
   INTERPRETATION OF “PAYROLL COSTS”
      Defendant Administrator has interpreted a statutory provision that does not need

interpreting in the first place (because it is clear and unambiguous on its face) and done so in a

fashion that is contrary to the plain language of the statute itself. The Administrator’s interpretation

further leads to absurd results and is in all respects contrary to the express intent of Congress as

demonstrated by its words and its actions. If permitted to stand, a large number of small

businesses—including Plaintiff and a number of its clients—will be denied PPP Loan funding for

legitimate payroll expenses for independent contractors necessary for these businesses to operate

and authorized for payment by Congress. Moreover, a number of businesses—including several

of Plaintiff’s clients—that paid only independent contractors will be placed in the absurd position




14
     See https://www.congress.gov/amendment/116th-congress/senate-amendment/1577.
15
     See https://www.congress.gov/congressional-record/2020/03/25/senate-section/article/S2059-1.
16
     See https://www.congress.gov/amendment/116th-congress/senate-amendment/1577/actions.

                                                            23
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 24 of 28




of qualifying for a PPP Loan (because payments to independent contractors qualify for eligibility

purposes), but receive zero dollars (because they have no “payroll costs” as the independent

contractor payments do not count under the Administrator’s interpretation). This cannot be law.


                   VII. GROUNDS FOR EQUITABLE RELIEF
A. EQUITABLE RELIEF IS JUSTIFIED
     Injunctive relief is an extraordinary remedy that should be granted only when the moving

party clearly and unequivocally demonstrates its necessity. See Schrier v. Univ. of Colo., 427 F.3d

1253, 1258 (10th Cir. 2005). “‘A preliminary injunction is an extraordinary remedy, the exception

rather than the rule.’” Free the Nipple–Fort Collins v. City of Fort Collins, Colo., 916 F.3d 792,

797 (10th Cir. 2019) (quotations omitted). “To succeed on a typical preliminary-injunction motion,

the moving party needs to prove four things: (1) that she’s ‘substantially likely to succeed on the

merits,’ (2) that she’ll ‘suffer irreparable injury’ if the court denies the injunction; (3) that her

‘threatened injury’ (without the injunction) outweighs the opposing party’s under the injunction,

and (4) that the injunction isn’t adverse to the public interest.’” Id. (quoting Beltronics USA, Inc.

v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009)). The same elements

apply to a TRO. See Lundgrin v. Claytor, 619 F.2d 61, 63 (10th Cir. 1980)) (noting that the four

elements apply to both preliminary injunctions and temporary restraining orders and that “the same

considerations apply” to both forms of injunctive relief). Plaintiff meets all four prongs of the test.

       It is well established that “a showing of probable irreparable harm is the single most

important prerequisite for the issuance of a preliminary injunction.” Dominion Video Satellite, Inc.

v. Echostar Satellite Corp., 356 F.3d 1256, 1260 (10th Cir. 2004). Therefore, “the moving party

must first demonstrate that such injury is likely before the other requirements for the issuance of

an injunction will be considered” Id. (quoting Reuters Ltd. v. United Press Int’l, Inc., 903 F.2d

904, 907 (2d Cir. 1990)).

                                                      24
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 25 of 28




       As set forth above in detail under our justification for the Court to use its emergency

procedures rather than hear this Motion under its regular order, Plaintiff (and many other similarly

situated businesses, including many of Plaintiff’s clients) will suffer irreparable harm if the Court

denies the request for a TRO due to the need to submit a proper PPP Loan application immediately

(as in: today) or risk a lengthy delay in receiving a loan due to the number of people ‘in line’ ahead

of it, risk having an application rejected, or risk submitting an application too late to receive

anything.

       Moreover, as also set forth above, Plaintiff is substantially likely to succeed on the merits

given the volume of law weighing against Defendant’s position. Next, the injury to the Plaintiff,

its clients, other similarly situated businesses, and the National economy each individually

outweigh the any injury to the Administrator—especially given that the Administrator chose to

release the Final Rule after the close of business the night before the PPP Loans became available

rather than earlier in the week, which could have allowed for more reasoned analysis and a less

frantic response from Plaintiff. In short, the Administrator brought this upon herself. Finally, not

only is the injunction not adverse to the public interest—it supports the public interest by ensuring

that the will of the People’s elected representatives in Congress is not overborne by an unelected

bureaucrat acting at the last second and flatly contrary to the plain language of the law and the

intent of the Congress. Accordingly, all factors weigh for granting the TRO, and ultimately for

granting a preliminary injunction.

B. THE COURT SHOULD IMPOSE THE TRO NATIONWIDE
     If the Administrator had promulgated her interpretation of “payroll costs” under normal

circumstances, it would be properly subject to challenge under the Court’s regular order. But under

the circumstances present here—promulgating regulations contrary to the governing Act with no

notice, and a mere six hours before the PPP Loans were scheduled to begin while the Nation’s

                                                     25
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 26 of 28




economy and the financial viability of its small businesses are on the edge of collapse—it is a

recipe for economic disaster on a National (and perhaps even global) scale. Accordingly, this Court

should issue a nationwide injunction enjoining the Administrator from enforcing the offending

provisions of the Final Rule anywhere.

       Injunctions that go beyond the parties to a case are rightly disfavored in Federal Court.

However, a nationwide injunction is justified in this case because of the pressing need to achieve

uniformity in the application of the Act’s terms under extreme time pressure and the extraordinary

circumstances of the COVID-19 pandemic where uniformity is key to a successful roll out of the

PPP Loans. This cannot occur when, for example, a different branch of the same bank must apply

different rules depending on whether that branch falls under a strictly local application of the

requested TRO. Indeed, while a limited TRO would address Plaintiff’s individual harms, it would

likely make things worse for the wider economy by creating even more inconsistency and

confusion on top of that already created by the last-minute promulgation of the Final Rule.

Therefore, under the highly unusual circumstances here—and in particular the need to see

Congress’ intentions as codified in the Act implemented swiftly and decisively throughout the

United States—this Court should enjoin the Administrator from enforcing the offending sections

of the Final Rule anywhere in the Country.

C. REQUEST FOR EMERGENCY HEARING ON THE TRO
     Plaintiff respectfully requests an emergency hearing at the first practical opportunity today

Friday 3 April 2020 due to the need to receive a decision on this Motion at the earliest possible

moment in order to have the Court’s guidance before it submits its own loan application, and that

of its affected clients. Plaintiff is happy to facilitate a videoconference or teleconference if most

convenient to the Court given the disrupted operations of the courts during the pandemic, or is of



                                                     26
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 27 of 28




course at the Court’s service for whatever method the Court directs for conducting such hearing if

the Court sees fit to grant this request.

D. REQUEST FOR EXPEDITED HEARING ON A PRELIMINARY INJUNCTION
     Due to the complications caused by the COVID-19 pandemic’s effect on service of process

combined with the importance of the merits and the need to ensure uniformity throughout the

application process, Plaintiff respectfully requests that the Court forgo the ordinary preliminary

injunction briefing process, waive the normal service requirements for the preliminary injunction,

and permit Plaintiff to provide notice to the Administrator and the United States in any reasonable

manner that permits verification, including the use of electronic mail, to reduce the time needed to

provide proper notice.


                                    VIII. CONCLUSION
        This Court knows all too well that attorneys are prone to hyperbole as they walk the fine

line between zealous advocacy for their clients and unjustified puffery in which the smallest

problem will inevitably become an Extinction Level Event absent a court’s swift intervention. But

the sheer magnitude of the damage that will be caused to the economy of the entire Nation by the

Administrator’s unlawful and almost incomprehensibly unreasonable action is (almost) beyond

the capability of the undersigned to exaggerate.

        The fate of the most powerful economy on this planet balances on the edge of a knife—

and an unelected bureaucrat has decided to torpedo a central plank of Congress’ plan to keep it

from falling into the abyss for reasons that fail to survive even the most cursory scrutiny on the

very night before it goes into effect.

        Plaintiff, its clients, and tens of thousands of America’s small businesses call for aid.

        This Court should answer.



                                                     27
Case 1:20-cv-00920-RBJ Document 1 Filed 04/03/20 USDC Colorado Page 28 of 28




            Respectfully submitted on this 3rd day of April 2020.

                                                 GODFREY | JOHNSON, P.C.

                                                 /s/ J. Kirk McGill
                                                 Joshua Kirk McGill, Esq.
                                                 9557 South Kingston Court
                                                 Englewood, Colorado 80112
                                                 Phone: (303) 228-0700
                                                 Fax: (303) 228-0701
                                                 Email: mcgill@gojolaw.com




                                                28
